


















Shandong Terra Nostra – Jinpeng Metallurgical Co., Ltd.



















Amended and Restated

Joint Venture Contract



















Amended

October 2005

















Chapter 1: General Provisions




In accordance with the Laws of the People’s Republic of China on Joint Ventures
Using Chinese and Foreign Investment (the “Joint Venture Law”) and other
relevant Chinese laws and regulations, Shandong Jinpeng Copper Co., Ltd. and
Terra Nostra Resources Corp., previously known as Terra Nostra Technology Ltd.
(hereinafter referred to as the “Parties”), in accordance with the principles of
equality and mutual benefit, and through friendly consultations, agree to enter
into this Amended and Restated Joint Venture Contract (referred to herein as
this “Amended Contract”), which amends and fully restates that certain Joint
Venture Contract entered into by the parties on December 11th 2004 (referred to
herein as the “Original Contract”), which was amended on January 10th, 2005, for
the purpose to jointly invest to set up a Chinese Foreign Joint Venture (the
“Joint Venture”) in Shandong Province of the People’s Republic of China.




Chapter 2: Parties of the Joint Venture




Article 2.1




Parties to this Joint Venture are as follows:




Shandong Jinpeng Copper Co., Ltd., (hereinafter referred to as Party A),
registration number 3723301800059, registered in Shandong province, China, and
its legal address is at Zouping, Shandong Province, China.




       Legal representative:

Name:

Zhang Ke

                  

Position:

Chairman

                  

Nationality:

Chinese




Terra Nostra Resources Corp. (hereinafter referred to as Party B), a Nevada
corporation with its common shares listed for trading on the United States Over
the Counter Bulletin Board (“OTC/BB”) under the trading symbol TNRO, and having
an office address of 1000-1166 Alberni St., Vancouver, British Columbia, V6E 3Z3
Canada.




       Legal representative:

Name:

Jeffery Reynolds

                  

Position:

Chief Financial Officer

                  

Nationality:

U.S.







Chapter 3: Establishment of the Joint Venture




Article 3.1




In accordance with the Joint Venture Law and other relevant Chinese laws and
regulations, both parties agree to set up one Chinese Foreign Joint Venture
limited liability company, the Joint Venture.










Article 3.2




The name of the Joint Venture is:




In English:

Shandong Terra Nostra- Jinpeng Metallurgical Co. Ltd.

In Chinese:

山東金鵬铜业有限公司

Registered office:  Zouping, Shandong Province, China.




Article 3.3




All activities of the Joint Venture shall be governed by the laws, decrees and
pertinent rules and regulations of the People's Republic of China.




Article 3.4




The organizational form of the Joint Venture is a limited liability company.
Each party to the Joint Venture is liable to the Joint Venture within the limit
of the capital subscribed by it.  The profits, risks and losses of the Joint
Venture shall be shared by the parties in proportion to their contributions to
the registered capital.




Chapter 4: The Purpose, Scope and Scale of Production and Business




Article 4.1




The goals of the Parties to the Joint Venture are to continue to improve the
product quality, expand production, develop new products, and gain a greater
position in world markets by adopting advanced and appropriate technology,
scientific management methods, and international marketing efforts.  The goal is
to make additional profit by marketing and selling products domestically and
internationally.




Article 4.2




The business scope of the Joint Venture is as follows:  




Copper products and Copper Processing




Such production capabilities or capacity shall be contributed by the acquisition
of the operating copper production assets of the following entities, of which
Party A is a controlling entity:




Shandong Jinpeng Copper Co. Ltd.

Zouping Jinwang Copper Co.

Zouping Regenerated Resources Co. Ltd.




Furthermore, additional products, processes and production capacity created from
the funds contributed by Party B, as well as in the ordinary course of business,
through achieved operational efficiencies, ongoing expansion, and through
continuous research and development, shall be encompassed within the scope of
business.




Article 4.3




The investment plan will be to periodically invest funds as available, for the
following purposes, in order of priority:


1.

Firstly to improve the current operations of the Joint Venture , and;

2.

Secondly, to improve and upgrade production facilities to produce more product
of a higher quality products, and;

3.

Thirdly, to expand domestic international marketing efforts.




Chapter 5: Total Amount of Investment and the Registered Capital




Article 5.1




The total amount of investment of the Joint Venture is $US 70,200,000.




Article 5.2




The registered capital of the Joint Venture shall be $US 53,400,000, of which:




Party A has $US 26,166,000, accounting for 49%;




Party B has $US 27,234,000, accounting for 51%.




Increases to registered capital are to be made in accordance with each Party’s
respective proportional interest in the Joint Venture, unless agreed to
otherwise by the Parties.




Article 5.3




Prior to the date hereof, Party A fulfilled its investment obligations in the
Joint Venture by contributing existing fixed assets, which represent all the
fixed assets of the entities identified in Article 4.2 herein, and include the
minimum following values:




Party A:

Equipment:

US$17,622,000

Buildings:

US$5,767,200

Property Use:

US$1,121,400




Others:

US$1,655,400

Total:



US$26,166,000






Article 5.4




Party A shall provide Party B with documentation satisfactory to Party B
confirming that all of Party A’s rights, titles and interest in the fixed assets
as identified in Article 5.3 have been validly and effectively transferred to
the Joint Venture, and are free and clear of any encumbrances, liens, or other
claims thereto, save and except as may explicitly be agreed to by Party B.




Article 5.5




Party A represents and warrants that it possesses the full power and authority
to perform its contribution as identified in Article 5.3, and that it has
obtained full and legally binding authorization to bind any related parties
thereby, including, as required, Shandong Jinpeng Copper Co., Zouping Jinwang
Copper Co., and Zouping Regenerated Resources Co. Ltd.




Article 5.6




As of April 6, 2005, Party B fulfilled its investment in the Joint Venture by
contributing in cash an initial investment in the amount of US$1,000,000 cash
(the “Initial Investment”)..




Article 5.7




There shall be a further capital contribution to the Joint Venture of
US$26,234,000, to be provided in cash or in kind, as approved by the Board of
Directors of the Joint Venture.  




All subsequent capital contributions are to be made in accordance with each
Party’s respective proportional interest in the Joint Venture, unless agreed to
otherwise by the Parties.




Article 5.8




Party A is hereby granting to Party B the right to acquire its 49% of the Joint
Venture, subsequent to the capital contribution, or as at such time as agreed
upon. The consideration for this acquisition shall be determined by Party A and
Party B, acting in good faith, or based upon a valuation performed by an
independent valuator satisfactory to the Parties.




Chapter 6: Responsibilities of Each Party to the Joint Venture




Article 6.1




Party A and Party B shall be respectively responsible for the following matters:




Party A:




1.

Handling of applications for approval, registration, business license and other
matters concerning the establishment of the Joint Venture from relevant
departments in China;

2.

Processing the application for the right to the use of a site to the authority
in charge of the land;

3.

Organizing the design and construction of the premises and other engineering
facilities of the Joint Venture;

4.

Providing cash, machinery, equipment and premises as required under Article 5.3
herein;

5.

Assisting the Joint Venture in purchasing or leasing equipment, material, raw
materials, article for office use, means of transportation and communication
facilities etc.;

6.

Assisting the Joint Venture in contacting and settling the infrastructure
facilities such as water, electricity, transportation etc.;

7.

Assisting the Joint Venture in recruiting Chinese management personnel,
technical personnel, workers and other personnel as needed:

8.

Assisting foreign workers and staff in applying for entry visas, work licenses
and handling their travel procedures;

9.

Responsible for handling other matters as requested by the Joint Venture.




Party B:




1.

Provide its cash contribution as required under Article 5.6 herein;

2.

Provide financing and investment;

3.

Source strategic partners, services, and markets outside of China.

4.

Arrange all foreign affairs, foreign contracts and other matter outside of
China.

5.

Responsible for handling other matters as requested by the Joint Venture.




Chapter 7: The Board of Directors




Article 7.1




The date of registration of the Joint Venture shall be the date of the
establishment of the Board of Directors of the Joint Venture.




Article 7.2




The Board of Directors is comprised of five directors, of which two shall be
appointed by Party A, and three by Party B.  




The chairman of the board shall be appointed by Party B, and its vice-chairman
by Party A.  The term of office for the directors, chairman and vice-chairman is
three years, and their term of office may be renewed if re-appointed by the
relevant party.




Article 7.3




The highest authority of the Joint Venture shall be its Board of Directors.  A
simple majority shall decide all issues concerning the Joint Venture.  Unanimous
approval shall be required for the following major issues;

 

1.

Amendment of the Articles of Association;

2.

Merger of the Joint Venture with another organization;

3.

Dissolution of the Joint Venture; and

4.

Adjustment of the registered capital of the Joint Venture.

5.

Change of the quantity of Board members, or a change in the parties allocating
the Board members.




Article 7.4




The Chairman of the Board is the legal representative of the Joint Venture.
 Should the chairman be unable to exercise his responsibilities for any reason,
he shall authorize the Vice-Chairman or any other director to represent the
Joint Venture temporarily.




Article 7.5




The Board of Directors shall convene at least one meeting every year.  The
meeting shall be called and presided over by the Chairman of the Board.  The
Chairman may convene an interim meeting based on a proposal made by a simple
majority of Directors.  Meetings may be attended by members of the Board in
person, by proxy, or by telephone.  Minutes of the meetings shall be kept in
English and Chinese and placed on file.




Article 7.6




The Joint Venture shall indemnify each director against all claims and
liabilities incurred by reason of serving as a director of the Joint Venture,
provided that such claims and liabilities do not constitute intentional
misconduct, gross negligence or violations of criminal laws.




Chapter 8: Business Management




Article 8.1




The Parties shall appoint the key Management of the Joint Venture, which shall
be responsible for the daily management of the Joint Venture.  The key
Management will consist of a General Manager chosen by Party A and a Deputy
General Manager chosen by Party B.  The term of office of the General Manager
and Deputy General Manager shall be one year, renewable at the discretion of the
respective Parties.




Article 8.2




The responsibility of the General Manager is to implement the decisions of the
Board of Directors, and organize and conduct the daily management of the Joint
Venture. The Deputy General Manager shall assist the General Manager in his
work.




Several department managers may be appointed by the Management, and they shall
be responsible for the work in their respective departments, handle the matters
delegated to them by the General Manager and Deputy General Manager, and shall
report to the General Manager.










Article 8.3




In case of corruption or serious dereliction of duty on the part of the General
Manager or a Deputy General Manager, the Board of Directors in conjunction with
the appointing Party shall have the power to dismiss either of them at any time
without notice or compensation.




Chapter 9: Labor Management




Article 9.1




Labor contracts covering the recruitment, employment, dismissal, resignation,
wages, labor insurance, welfare, rewards, penalties and other matters concerning
the staff and workers of the Joint Venture shall be drawn up between the Joint
Venture and the trade union of the Joint Venture as a whole, or the individual
employees of the Joint Venture as a whole, or individual employees in accordance
with the Regulations of the People's Republic of China on Labor Management in
 Joint  Ventures Using Chinese and Foreign Investment and its Implementing
Rules. The labor contracts shall, after being signed, be filed with the local
labor management department.




Article 9.2




The appointment of the key Management personnel recommended by the parties,
their salaries, social insurance, welfare and the standard of traveling expenses
etc. shall be determined by the Board of Directors.




Chapter 10: Taxes, Finance and Audit




Article 10.1




The Joint Venture shall pay taxes in accordance with the provisions of Chinese
laws and other applicable regulations.




Article 10.2




Staff members and workers of the Joint Venture shall pay individual income tax
according to the Individual Income Tax Law of the People's Republic of China.




Article 10.3




Allocations for reserve funds, expansion funds of the Joint Venture, and welfare
funds and bonuses for staff and workers shall be set aside in accordance with
the provisions of the Joint Venture Law.  The annual proportion of allocations
shall be decided by the Board of Directors according to the business situation
of the Joint Venture.










Article 10.4




The fiscal year of the Joint Venture shall be from June 1 to May 31.  All
vouchers, receipts, statistical statements and reports shall be written in
Chinese.  All accounting statements of the Joint Venture shall also be made and
kept in English.




Article 10.5




Financial checking and examination of the Joint Venture shall be conducted by a
recognized Chinese or international firm registered in China capable of
producing audited statements, as chosen by Party B. Such reports shall be
submitted to the Board of Directors and the General Manager both in English and
Chinese.

    

Article 10.6




Within the first one (1) month of each fiscal year, the General Manager shall
prepare, or have prepared, both in English and Chinese, the previous fiscal
year's audited balance sheet, profit and loss statement, cash flow, and notes to
the financial statements, prepared in accordance with International or United
States generally accepted accounting principles and audited by a firm approved
by Party B.




Within the first forty-five (45) days of each fiscal year, the General Manager
shall also provide a proposal regarding the allocation of profits from the
previous fiscal year, and subject the proposal to the Board of Directors for
examination and approval.




Article 10.7




The Joint Venture shall separately open a foreign exchange account and a
Renminbi account at an authorized bank within or outside China approved by the
State Administration of Foreign Exchange.  The Joint Venture’s foreign exchange
transactions shall be handled in accordance with the regulations of China
relating to foreign exchange control including use of authorized foreign
exchange adjustments centers and foreign exchange banks.




Article 10.8




The Joint Venture shall likely maintain a balance in its foreign exchange
receipts and expenditures account through the sale of its products and through
other methods permitted under the laws of China. Liquid funds in the Joint
Venture’s foreign exchange account shall be used in the following order of
priority:




1.

payments of principal and interest on foreign exchange loans borrowed by the
Joint Venture from a third party;

2.

payments of principal and interest on foreign exchange loans borrowed by the
Joint Venture from any one or more of the Parties;

3.

payment of the Joint Venture’s expatriate staff salaries;

4.

payment for imported raw materials and equipment;

5.

payment for imported services;

6.

payment of profits to Party B; and

7.

payment of profits to Party A.




Chapter 11: Duration of the Joint Venture




Article 11.1




The duration of the Joint Venture is thirty years.  The establishment date of
the Joint Venture shall be the date on which the business license of the Joint
Venture is issued.




An application for the extension of the duration of the Joint Venture, as
proposed by one Party and unanimously approved by the Board of Directors, shall
be submitted to the Ministry of Commerce (or the examination and approval
authority entrusted by it) six months prior to the expiry date of the Joint
Venture.




Chapter 12: The Disposal of Assets after the Expiration of the Duration




Article 12.1




Upon the expiration of the Joint Venture, or termination thereof prior to the
date of expiration, liquidation shall be carried out according to applicable
laws.  The liquidated assets shall be distributed in accordance with the
proportion of investment contributed by Party A and Party B.




Chapter 13: Insurance




Article 13.1




Insurance policies of the Joint Venture on various kinds of risks shall be
underwritten with a qualified insurer operating in the People's Republic of
China.  Types, value and duration of insurance shall be decided by the Board of
Directors.




Chapter 14: Preemptive Right




Article 14.1




If a Party receives an acceptable offer for all or a part of its interest in the
Joint Venture from a third party, then the receiving Party will notify the other
Party in writing, disclosing such offer in full. The other Party will have
thirty (30) days from the date it receives a copy of the offer, in which to
notify the perceiving party that it wishes to purchase the receiving Party’s
interest on the offered terms. If such notice is given, then the receiving Party
will not accept the third party offer. Such interest will then be sold to the
other Party on the same terms. This preemptive right to purchase will arise
every time a Party wishes to sell an interest in the Joint Venture.







Chapter 15: Amendment、Alteration and Termination of the Amended Contract




Article 15.1




Any amendment of this agreement shall come into force only after a written
amendment agreement has been signed by Party A and Party B, and approved by the
original examination and approval authority.




Article 15.2




In case of a substantive inability by either Party to fulfill the terms of this
agreement, or a decision to not continue operations due to heavy losses as a
result of Force Majeure, the Joint Venture shall be terminated before the date
of expiration, upon such decision being unanimously agreed upon by the Board of
Directors, and approved by the original examination and approval authority.




Chapter 16: Applicable Law




Article 16.1




The formation, validity, interpretation, execution and settlement of disputes in
respect to this Amended Contract shall be governed by the relevant laws of the
People's Republic of China.




Chapter 17: Settlement of Disputes




Article 17.1




Any disputes arising from the execution of, or in connection with, the Amended
Contract, shall be settled through friendly consultations between both Parties.
 In case no settlement can be reached through consultations, the disputes shall
be submitted to the International Arbitration Center in Singapore for
arbitration in accordance with its rules of procedure.  The arbitral award is
final and binding upon both parties.




Article 17.2




During the arbitration, the Amended Contract shall be observed and enforced by
both Parties except for the matters in dispute.  




Chapter 18: Language




Article 18.1




The Amended Contract shall be written in Chinese and in English.  Both language
versions are considered to be equally authentic.  In the event of any
discrepancy between the two aforementioned versions, the English version shall
prevail in determining the spirit, intent, and meaning of this Amended Contract.




Chapter 19: Effectiveness of the Amended Contract and Miscellaneous




Article 19.1




Any appendices drawn up in accordance with the principles of this Amended
Contract are considered an integral part of this Amended Contract.




Article 19.2




The Amended Contract shall come into force commencing from the date of approval
by the Ministry of Commerce of the People's Republic of China (or its authorized
examination and approval authority).




Article 19.3




All notices in connection with any party's rights and obligations sent by either
Party A or Party B to the other Party shall be in writing and shall only be
deemed to have been officially received when delivered at the legal address of
Party A or Party B, as listed in this Amended Contract, Either Party may change
its address of notification, by written notice to the other Party.




Article 19.4




Party A acknowledges Party B is entering into this Amended Contract based upon
information supplied by Party A, and the validity of this Amended Contract is
conditional upon completion of a due diligence report satisfactory to Party B.




Article 19.5




Enurement. This Amended Contract shall enure to the benefit of, and be binding
upon, the parties hereto and their respective successors and permitted assigns




Article 19.6




Time of Essence. Time and each of the terms and conditions of this Amended
Contract shall be of the essence of this Amended Contract and no waiver by any
Party or any default by the Party of any provision herein shall be deemed to be
a waiver of any other provision herein nor to release such other Party from any
such provision.




















Article 19.7




This Amended Contract is signed in China, by the authorized representatives of
the Parties on the 7th of October 2005.







Terra Nostra Resources Corp.,

Shandong Jinpeng Copper Co., Ltd.,

a Nevada corporation

a Chinese corporation













By:       /s/ Donald C. Nicholson

By:

/s/ Zhang

 Ke




Name:    Donald C. Nicholson

Name:

Zhang Ke




Title:     Secretary

Title:

Chairman











